Citation Nr: 1043938	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  05-28 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a neck disorder 
(cervical spine).  

2.  Entitlement to service connection for upper extremities 
disorder, to include the shoulders and hands.  

3.  Entitlement to an initial (compensable) rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965 
and again from August 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and July 2007, rating decisions of the 
Detroit, Michigan, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The claims were remanded in June 2009 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that service connection for a neck disorder 
and a disorder of the upper extremities, to include the shoulders 
and hands, is warranted based upon service incurrence.  He also 
maintains that his service-connected bilateral hearing loss is 
more severe than the current evaluation reflects.  

As part of its June 2009 Remand, the Board directed the RO/AMC to 
contact the Veteran and him to identify all the health care 
providers that had treated for his neck and shoulder 
disabilities.  A letter from the RO/AMC making such a request was 
sent to the Veteran on June 17, 2009.  He was advised that he had 
one year to respond to the information request.  

A timely response was received from the Veteran on June 18, 2010.  
See 38 C.F.R. § 20.305.  Therein, he reported that he has been in 
receipt of all of his medical care and treatment for his alleged 
disorders/disabilities from VA Medical Center, Detroit Michigan.  
The Veteran stated that he did not believe VA had sought his 
medical treatment records, they were not associated with the 
claims folder, and he requested that all of his VA records be 
obtained and associated with the claims folder in support of his 
claims.  There are no VA medical treatment records associated 
with the claims folder.  

Under the law, VA is required to advise claimants for benefits of 
any missing information that would render an application for 
benefits complete. 38 U.S.C.A §§ 5102(b); 5103(a).  VA also has a 
duty to obtain all relevant VA and Governmental records prior to 
adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
appellant's claims folder, are in the constructive possession of 
the Board and must be considered); see Beausoleil v. Brown, 8 
Vet.App. 459, 464-465 (1996); Robinette v. Brown, 8 Vet.App. 69, 
80 (1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that there 
was specific evidence in existence that would have well grounded 
a claim under then applicable law, VA had a duty to inform the 
claimant of the importance of obtaining this evidence to 
"complete the application.").  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA medical treatment for his 
alleged disorders of a neck disorder, upper 
extremities disorder, to include the 
shoulders and the hands, and his service-
connected bilateral hearing loss that is not 
evidenced by the current record.  If any VA 
treatment records regarding these 
disorders/disability are located, the RO/AMC 
should then obtain these records and 
associate them with the claims folder.

2.  Thereafter, the RO/AMC will readjudicate 
the issues on appeal.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal.  They should be 
given an opportunity to respond.  Thereafter, 
the case should be returned to the Board, if 
in order.  


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


